PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TRUST LTD.
Application No. 16/243,530
Filed: January 09, 2019
For: METHOD AND SYSTEM OF DECENTRALIZED MALWARE IDENTIFICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition “Petition to Accept Delayed Claim for Priority” and “Response to Notice Regarding Foreign Priority” filed January 12, 2022, which is being treated under 37 CFR 1.55(f), to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on January 31, 2020.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on January 09, 2019. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions